Matter of Levine (2016 NY Slip Op 07961)





Matter of Levine


2016 NY Slip Op 07961


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SANDRA L. SGROI, JJ.


2014-03393 	ON MOTION

[*1]In the Matter of Ira S. Levine, admitted as Ira Levine, a suspended attorney. (Attorney Registration No. 1742428)


Motion by Ira S. Levine for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Levine was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 16, 1966, under the name Ira Levine.

DECISION & ORDER
By decision and order on application dated July 9, 2014, this Court authorized the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to institute and prosecute a disciplinary proceeding against Mr. Levine based upon the acts of professional misconduct alleged in a verified petition dated March 28, 2014. By opinion and order of this Court dated January 20, 2016, Mr. Levine was suspended from the practice of law for a period of six months (see Matter of Levine, 137 AD3d 14).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted, effective immediately, Ira Levine is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Ira Levine to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court